DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 3, lines 1-2, recite “wherein the at least one micro distribution system comprises a first micro distribution system and a second micro distribution system”, it is unclear if either the “first” or “second” micro distribution system are meant to be the same or different from the “at least one micro distribution system” already recited within 

While claim 8, lines 1-2, recite “wherein the at least one micro distribution system comprises a first micro distribution system”, it is unclear if the “first” micro distribution system is meant to be the same or different from the “at least one micro distribution system” already recited within claim 1, and whether claim 8 is increasing the total claimed number of micro distribution systems or adding details to the already claimed micro distribution system.

While claim 2, lines 1-2, recite “wherein the at least one micro distribution system comprises a first micro distribution system and a second micro distribution system”, it is unclear if either the “first” or “second” micro distribution system are meant to be the same or different from the “at least one micro distribution system” already recited within claim 1, and whether claim 3 is increasing the total claimed number of micro distribution systems from 1-2 or 1-3.

While claim 17, lines 1-2, recite “wherein the at least one micro distribution system comprises a first micro distribution system”, it is unclear if the “first” micro distribution system is meant to be the same or different from the “at least one micro distribution system” already recited within claim 1, and whether claim 8 is increasing the total claimed number of micro distribution systems or adding details to the already claimed micro distribution system.

	While claim 10 recites “A method comprising: a CATV node….a first device…”, it is unclear how the method would comprise a device, when a method is merely a series of steps (which may be performed by one or more devices) and does not itself include any structural elements.

	While claim 19 recites “A non-transitory computer-readable storage medium encoded with instructions which, when executed on a processor, perform a method of: a CATV node….a first device…”, it is unclear how the performed method would comprise a device, when a method is merely a series of steps (which may be performed by one or more devices) and does not itself include any structural elements.
	Further, regarding claim 19, it is unclear how a single “non-transitory computer-readable storage medium encoded with instructions” would be performing the claimed method across an entire CATV network, including at a “CATV node”, the “first device” and “at least one micro distribution system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rakib (US 2012/0110631 A1) in view of Magnezi (US 2021/0258076 A1).
As to claim 1, while Rakib discloses a system (Fig. 4, 7) comprising:
a cable television (CATV) node (214) configured to receive CATV signals from a CATV headend (202; paragraph 69, 94) and to transmit CATV radio frequency (RF) signals (Fig. 7, paragraph 69, 72, 122-124);
a first device (400) configured to receive the CATV RF signals from the CATV node and convert the CATV RF signals to optical signals  (using electrical to optical convertors within 400, Fig. 6; paragraph 122-124) for distribution via two-way fiber optic cable (over optical fibers, 218, to CDN; Fig. 4, 6, 7; paragraph 83, 122-124); and
at least one micro distribution system, each micro distribution system independently coupled to the first device (each CDN-FN coupled via separate sub-fibers to 400; paragraph 70, 77-79) and comprising:
a micro node (205) configured to receive the optical signals from the first device and convert the optical signals to RF signals (paragraph 83-85); and
at least two strings of taps independently coupled to the micro node and configured to receive the RF signals from the micro node and to receive a powering signal (device having 1-4 sub-cables to reach different neighborhoods; Fig. 4, 7; paragraph 7, 22, 25, 26), each string of taps comprising taps (Fig. 3-4, 7;paragraph 7, 39, 68);
wherein the at least two strings of taps comprise a first string configured to pass the RF signals in a first direction, and a second string configured to pass the RF signals in a second direction opposite the first direction (laid out in “tree” structure with 
each string of taps, the received RF signals are passed from the micro node along the taps (paragraph 25-26), they fail to specifically disclose each string of taps comprising taps terminated at an end of the string by a low pass filter (LPF), wherein for each string of taps, the received RF signals are passed from the micro node along the taps and blocked by the LPF, and the powering signal is passed along the taps and through the LPF.
In an analogous art, Magnezi discloses a CATV system (Fig. 1A, 3; paragraph 35) wherein a node is configured to receive the optical signals and convert the optical signals to RF signals (HFC nodes, 118, 308, paragraph 3, 35), at least two strings of taps independently coupled to the node and configured to receive the RF signals from the node and to receive a powering signal (see Fig.1A, 3), each string of taps comprising taps (plural taps along the line from the HFC node; Fig. 1B, 3; paragraph 4, 35-36) terminated at an end of the string by a low pass filter (LPF) (filter terminating the high frequency signals and only allowing power signals to pass at each tap power supply; paragraph 5, 9, 35, 39, 40, 43, 46), wherein for each string of taps, the received RF signals are passed from the micro node along the taps and blocked by the LPF (wherein the RF signals are filtered prior to the signal passing to the power supply of each tap; paragraph 5-6, 9, 35, 39, 40, 43, 46), and the powering signal is passed along the taps and through the LPF (wherein the power signal is passed along the cable to every tap to power each corresponding tap; paragraph 5-6, 9, 35, 39, 40, 43, 46) so as to isolate the electrical RF signals from the power signal and ensure that only the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakib’s system to include each string of taps comprising taps terminated at an end of the string by a low pass filter (LPF), 202bwherein for each string of taps, the received RF signals are passed from the micro node along the taps and blocked by the LPF, and the powering signal is passed along the taps and through the LPF, as taught in combination with Magnezi, for the typical benefit of isolating the electrical RF signals from the power signal and ensure that only the correct power supply signal is transmitted to the power supply of each tap.

As to claim 2, Rakib and Magnezi disclose wherein the first device forms part of the CATV node (see Rakib at Fig. 6, paragraph 69, 80, 82, 83).

As to claim 4, Rakib and Magnezi disclose wherein the LPF forms part of a tap of the string of taps that is furthest from the micro node (wherein every tap, including the furthest, performs power signal filtering; see Magnezi at paragraph 5-6, 9, 35, 39, 40, 43, 46).

As to claim 5, Rakib and Magnezi disclose wherein the powering signal is provided by at least one of the CATV node or a power inserter (see Magnezi at paragraph 35).



As to claim 7, Rakib and Magnezi disclose wherein the micro node comprises an internal LPF, the internal LPF allowing the powering signal to pass through the micro node while blocking RF signals (wherein every tap, including the furthest, performs power signal filtering; see Magnezi at paragraph 5-6, 9, 35, 39, 40, 43, 46).

As to claim 8, Rakib and Magnezi disclose wherein the at least one micro distribution system comprises a first micro distribution system, the first and second strings of taps coupled to the micro node of the first distribution system (see Rakib at Fig. 4, 7 and Magnezi at Fig. 1A), the first micro distribution system further comprising a third string of taps coupled between the CATV node and the second string of taps, the LPF at the end of the second string being between the second string and the third string (wherein every device, including the furthest, performs power signal filtering; see Magnezi at paragraph 5-6, 9, 35, 39, 40, 43, 46).

As to claim 9, Rakib and Magnezi disclose wherein at least one of the micro nodes includes ultra-wideband functionality (wideband above 1GHz, see Rakib at paragraph 20, 52-56).

As to claim 10, while Rakib discloses a method (Fig. 4, 7) comprising:

a first device (400) receiving the CATV RF signals from the CATV node and convert the CATV RF signals to optical signals  (using electrical to optical convertors within 400, Fig. 6; paragraph 122-124) for distribution via two-way fiber optic cable (over optical fibers, 218, to CDN; Fig. 4, 6, 7; paragraph 83, 122-124); and
independently coupling at least one micro distribution system to the first device (each CDN-FN coupled via separate sub-fibers to 400; paragraph 70, 77-79), each micro distribution system comprising a micro node (205), at least two strings of taps independently coupled to the micro node (device having 1-4 sub-cables to reach different neighborhoods; Fig. 4, 7; paragraph 7, 22, 25, 26),
the micro node (205) receiving the optical signals from the first device and convert the optical signals to RF signals (paragraph 83-85); 
each string of taps receiving the RF signals from the micro node (paragraph 25-26) and receiving a powering signal (device having 1-4 sub-cables to reach different neighborhoods; Fig. 4, 7; paragraph 7, 22, 25, 26), each string of taps comprising taps (Fig. 3-4, 7;paragraph 7, 39, 68), wherein the at least two strings of taps comprise a first string configured to pass the RF signals in a first direction, and a second string configured to pass the RF signals in a second direction opposite the first direction (laid out in “tree” structure with branches heading in opposite directions; see Fig. 4, 7, paragraph 7, 25-26); and

In an analogous art, Magnezi discloses a CATV system (Fig. 1A, 3; paragraph 35) wherein a node is configured to receive the optical signals and convert the optical signals to RF signals (HFC nodes, 118, 308, paragraph 3, 35), at least two strings of taps independently coupled to the node and configured to receive the RF signals from the node and to receive a powering signal (see Fig.1A, 3), each string of taps comprising taps (plural taps along the line from the HFC node; Fig. 1B, 3; paragraph 4, 35-36) terminated at an end of the string by a low pass filter (LPF) (filter terminating the high frequency signals and only allowing power signals to pass at each tap power supply; paragraph 5, 9, 35, 39, 40, 43, 46), wherein for each string of taps, the received RF signals are passed from the micro node along the taps and blocked by the LPF (wherein the RF signals are filtered prior to the signal passing to the power supply of each tap; paragraph 5-6, 9, 35, 39, 40, 43, 46), and the powering signal is passed along the taps and through the LPF (wherein the power signal is passed along the cable to every tap to power each corresponding tap; paragraph 5-6, 9, 35, 39, 40, 43, 46) so as to isolate the electrical RF signals from the power signal and ensure that only the correct power supply signal is transmitted to the power supply of each tap (paragraph 5-6, 9, 35, 39, 40, 43, 46).


As to claim 11, Rakib and Magnezi disclose wherein the first device forms part of the CATV node (see Rakib at Fig. 6, paragraph 69, 80, 82, 83).

As to claim 13, Rakib and Magnezi disclose wherein the LPF forms part of a tap of the string of taps that is furthest from the micro node (wherein every tap, including the furthest, performs power signal filtering; see Magnezi at paragraph 5-6, 9, 35, 39, 40, 43, 46).

As to claim 14, Rakib and Magnezi disclose wherein the powering signal is provided by at least one of the CATV node or a power inserter (see Magnezi at paragraph 35).



As to claim 16, Rakib and Magnezi disclose wherein the micro node comprises an internal LPF, the internal LPF allowing the powering signal to pass through the micro node while blocking RF signals (wherein every tap, including the furthest, performs power signal filtering; see Magnezi at paragraph 5-6, 9, 35, 39, 40, 43, 46).

As to claim 17, Rakib and Magnezi disclose wherein the at least one micro distribution system comprises a first micro distribution system, the first and second strings of taps coupled to the micro node of the first distribution system (see Rakib at Fig. 4, 7 and Magnezi at Fig. 1A), the first micro distribution system further comprising a third string of taps coupled between the CATV node and the second string of taps, the LPF at the end of the second string being between the second string and the third string (wherein every device, including the furthest, performs power signal filtering; see Magnezi at paragraph 5-6, 9, 35, 39, 40, 43, 46).

As to claim 18, Rakib and Magnezi disclose wherein at least one of the micro nodes includes ultra-wideband functionality (wideband above 1GHz, see Rakib at paragraph 20, 52-56).


a cable television (CATV) node (214) receiving CATV signals from a CATV headend (202; paragraph 69, 94) and to transmit CATV radio frequency (RF) signals (Fig. 7, paragraph 69, 72, 122-124);
a first device (400) receiving the CATV RF signals from the CATV node and convert the CATV RF signals to optical signals  (using electrical to optical convertors within 400, Fig. 6; paragraph 122-124) for distribution via two-way fiber optic cable (over optical fibers, 218, to CDN; Fig. 4, 6, 7; paragraph 83, 122-124); and
independently coupling at least one micro distribution system to the first device (each CDN-FN coupled via separate sub-fibers to 400; paragraph 70, 77-79), each micro distribution system comprising a micro node (205), at least two strings of taps independently coupled to the micro node (device having 1-4 sub-cables to reach different neighborhoods; Fig. 4, 7; paragraph 7, 22, 25, 26),
the micro node (205) receiving the optical signals from the first device and convert the optical signals to RF signals (paragraph 83-85); 
each string of taps receiving the RF signals from the micro node (paragraph 25-26) and receiving a powering signal (device having 1-4 sub-cables to reach different neighborhoods; Fig. 4, 7; paragraph 7, 22, 25, 26), each string of taps comprising taps (Fig. 3-4, 7;paragraph 7, 39, 68), wherein the at least two strings of taps comprise a first string configured to pass the RF signals in a first direction, and a second string configured to pass the RF signals in a second direction opposite the first direction (laid 
for each string of taps, passing the RF signals along the taps (paragraph 25-26), they fail to specifically disclose each string of taps comprising taps terminated at an end of the string by a low pass filter (LPF), wherein for each string of taps, the received RF signals are passed from the micro node along the taps and blocked by the LPF, and the powering signal is passed along the taps and through the LPF.
In an analogous art, Magnezi discloses a CATV system (Fig. 1A, 3; paragraph 35) wherein a node is configured to receive the optical signals and convert the optical signals to RF signals (HFC nodes, 118, 308, paragraph 3, 35), at least two strings of taps independently coupled to the node and configured to receive the RF signals from the node and to receive a powering signal (see Fig.1A, 3), each string of taps comprising taps (plural taps along the line from the HFC node; Fig. 1B, 3; paragraph 4, 35-36) terminated at an end of the string by a low pass filter (LPF) (filter terminating the high frequency signals and only allowing power signals to pass at each tap power supply; paragraph 5, 9, 35, 39, 40, 43, 46), wherein for each string of taps, the received RF signals are passed from the micro node along the taps and blocked by the LPF (wherein the RF signals are filtered prior to the signal passing to the power supply of each tap; paragraph 5-6, 9, 35, 39, 40, 43, 46), and the powering signal is passed along the taps and through the LPF (wherein the power signal is passed along the cable to every tap to power each corresponding tap; paragraph 5-6, 9, 35, 39, 40, 43, 46) so as to isolate the electrical RF signals from the power signal and ensure that only the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakib’s system to include each string of taps comprising taps terminated at an end of the string by a low pass filter (LPF), 202bwherein for each string of taps, the received RF signals are passed from the micro node along the taps and blocked by the LPF, and the powering signal is passed along the taps and through the LPF, as taught in combination with Magnezi, for the typical benefit of isolating the electrical RF signals from the power signal and ensure that only the correct power supply signal is transmitted to the power supply of each tap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Sheleheda/          Primary Examiner, Art Unit 2424